Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 1 of 36




            Exhibit 161
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 2 of 36
2/19/2019                    Jamaal Ahmed Thomas                           Page: 1

  1                      UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
  2

  3    * * * * * * * * * * * * * * *
       SUSAN BYRNE,                  )
  4                                  )
                 Plaintiff,          )
  5                                  ) Civil Action No.
            vs.                      ) 3:17-CV-01104 (VLB)
  6                                  )
       YALE UNIVERSITY, INC.,        )
  7                                  )
                 Defendant.          )
  8    * * * * * * * * * * * * * * *

  9

 10

 11         **CONFIDENTIAL PORTIONS INCLUDED ON INDEX PAGE**

 12

 13                 DEPOSITION OF:     JAMAAL AHMED THOMAS

 14                 DATE:   FEBRUARY 19, 2019

 15                 HELD AT:    MADSEN, PRESTLEY & PARENTEAU, LLC

 16                             402 Asylum Street

 17                             Hartford, Connecticut       06103

 18

 19    Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74

 20

 21

 22

 23                        CASSIAN REPORTING, LLC
                         21 Oak Street - Suite 307
 24                     Hartford, Connecticut 06106
                               (860) 595-7462
 25                   scheduling@cassianreporting.com

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 3 of 36
2/19/2019                    Jamaal Ahmed Thomas                           Page: 3

  1                                   INDEX

  2    EXAMINATION

  3    Witness Name                                                   Page

  4    Jamaal Ahmed Thomas

  5         Direct By Ms. Howard .......................... 6

  6

  7

  8                      CONFIDENTIAL TESTIMONY PAGES

  9         Confidential.......................23 through 43

 10         Confidential.......................53 through 57

 11         Confidential.......................70 through 79

 12         Confidential.......................84

 13         Confidential......................132 through 140

 14         Confidential......................148

 15

 16

 17                          PLAINTIFF'S EXHIBITS

 18                      (Marked For Identification)

 19                                                                   Page

 20    Exhibit 91 Marked ................................ 29
       Email, Bates Numbers BYRNE018797 through 18798
 21
       Exhibit 92 Marked ................................ 93
 22    Yale University Department of Spanish and
       Portuguese Memo dated June 1, 2015, Bates Numbers
 23    BYRNE015789 through 15790

 24    Exhibit 93 Marked ................................ 117
       Handwritten notes, Bates Numbers BYRNE017240
 25    through 17241

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 4 of 36
2/19/2019                    Jamaal Ahmed Thomas                       Page: 19

  1         Q.       More than five conversations?

  2         A.       Yes.

  3         Q.       And that means with five different

  4    individuals?

  5         A.       I do recall it coming up in conversations

  6    with -- those concerns coming up in conversations with

  7    at least five individuals.

  8         Q.       And how do you recall these concerns about

  9    sexual harassment and RGE coming up during the climate

 10    review, during these conversations?

 11         A.       I recall them coming up in multiple contexts,

 12    both of someone who raised a concern about their

 13    experience and people who spoke to rumors or things that

 14    they had heard, things that they've heard from people

 15    who allegedly had experiences.

 16         Q.       Do you recall concerns about sexual harassment

 17    and RGE coming up in any conversations with Professor

 18    Byrne during the climate review?

 19         A.       Yes.

 20         Q.       And do you recall how -- strike that.

 21                  How did concerns about sexual harassment and

 22    RGE come up in these conversations with Professor Byrne?

 23         A.       She spoke of this in two contexts, both of

 24    rumors that she was aware of and in relation to an

 25    incident that she observed with another faculty member

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 5 of 36
2/19/2019                    Jamaal Ahmed Thomas                       Page: 20

  1    and with some comments that she heard him make on a

  2    number of occasions.

  3         Q.       Make to Professor Byrne?

  4         A.       Yes -- or not necessarily make to Professor

  5    Byrne, but that Professor Byrne heard directly.

  6         Q.       What rumors did Professor Byrne report being

  7    aware of?

  8         A.       From what I recall, the rumors were related to

  9    his comment -- to his conduct with other faculty members

 10    and his reputation in terms of conduct with students.

 11         Q.       And with respect to comments, what comments

 12    did Professor Byrne report having heard?

 13         A.       Comments about the appearance of other women

 14    who are part of the department, about their physical

 15    appearance, a comment about his sexual prowess.

 16         Q.       And these comments were made in front of

 17    Professor Byrne?

 18         A.       I don't recall.

 19         Q.       And the incident with another faculty member

 20    that Professor Byrne observed, what did she say about

 21    that incident?

 22         A.       She said that she observed RGE behaving

 23    inappropriately with a faculty member.

 24         Q.       Did Professor Byrne ever report RGE trying to

 25    kiss her?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 6 of 36
2/19/2019                    Jamaal Ahmed Thomas                       Page: 21

  1         A.       I don't recall.     I would have to review my

  2    notes.

  3         Q.       Did Professor Byrne ever mention RGE remarking

  4    on hip surgery and his inability to utilize certain

  5    positions?

  6         A.       Yes.

  7         Q.       Other than Professor Byrne, who are the other

  8    individuals that reported concerns about sexual

  9    harassment and RGE?

 10         A.       I don't recall the specific names of everyone

 11    who reported those concerns.

 12         Q.       Which names do you recall?       I can ask you

 13    about -- sorry.

 14         A.       One thing that I would say is through this

 15    process, the concern -- and this is something I want to

 16    mention is that people were -- I think we wanted to be

 17    very cautious around confidentiality to protect the

 18    people who raised concerns of any kind with us, and that

 19    was something that we wanted to really protect through

 20    this process, which is why I think we tried to be as

 21    careful as we could in not disclosing the identities of

 22    anyone.     I mean, we offered resources, but in terms of

 23    disclosure, that was something we were very cautious and

 24    very concerned about.

 25         Q.       Why don't we mark this portion of the

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 7 of 36
2/19/2019                    Jamaal Ahmed Thomas                       Page: 22

  1    transcript confidential, if that will help allay

  2    concerns that you may have about confidentiality even

  3    now.

  4         A.       Okay.

  5                        MS. HOWARD:    So let's mark this portion

  6    confidential.

  7                        MR. SALAZAR-AUSTIN:      Is that sufficient

  8    from your perspective?

  9                        MS. HOWARD:    So it simply means that

 10    everything would be marked under seal which means -- so

 11    if we use portions of this transcript, it would not be

 12    publicly available.        It would be marked under seal and

 13    only available to the attorneys to review.

 14                        THE WITNESS:    Okay.

 15                (Confidential testimony on next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 8 of 36
2/19/2019                     Jamaal Ahmed Thomas                      Page: 46

  1    climate review?

  2         A.       He was one of the three people who authorized

  3    the review and who we were to report to.

  4         Q.       Who were the other two people who authorized

  5    the review?

  6         A.       Lynn Cooley and Tamar Gendler.

  7         Q.       What is the authorization process for?          When

  8    you refer to "authorized the review," what do you mean

  9    by that phrase?

 10         A.       Sorry.

 11         Q.       That's okay.

 12         A.       I don't know -- well, I can speak to what I

 13    know, which is simply that they asked us to do the

 14    review.

 15         Q.       So it was Provost Polak, Lynn Cooley and Dean

 16    Gendler who asked you to conduct the climate review; is

 17    that a fair description?

 18         A.       The decision -- they were the ones who made

 19    that decision.

 20         Q.       After the May, June meeting with Pam and

 21    Allegra, what was the next meeting that you had

 22    regarding the climate review?

 23         A.       I don't recall.

 24         Q.       Did you have any other meetings about the

 25    climate review?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 9 of 36
2/19/2019                    Jamaal Ahmed Thomas                       Page: 50

  1         Q.       And what was the purpose of this meeting?

  2         A.       It was to provide a briefing and to discuss

  3    any specific recommendations that we might have.

  4         Q.       Did you have specific recommendations?

  5         A.       We did not.

  6         Q.       Why not?

  7         A.       It was beyond the scope of -- it was beyond

  8    the scope of the review.

  9         Q.       What was the scope of the review?

 10         A.       It was to get the perspectives of all of the

 11    different constituents of the department, the graduate

 12    students, the faculty, the staff and, you know, it

 13    expanded to some people who were formerly affiliated

 14    with the department.        But with a climate review, we are

 15    not really in a position to offer those kinds of

 16    substantive recommendations.

 17         Q.       And who set the scope of the review?

 18         A.       Provost Polak and Deans Gendler and Cooley.

 19         Q.       And at this briefing meeting, were any

 20    documents distributed?

 21         A.       No.

 22         Q.       So it was an oral briefing of the report?

 23         A.       Yes.

 24         Q.       And what exactly did you cover in your

 25    briefing, your portion of the briefing?

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 10 of 36
2/19/2019                       Jamaal Ahmed Thomas                     Page: 51

  1          A.       I don't recall specifically.

  2          Q.       Did you and Barbara Goren do the briefing

  3     jointly, together?

  4          A.       Yes.

  5          Q.       Did you have an outline going into this

  6     briefing?

  7          A.       I don't recall if we had something in writing

  8     specifically.

  9          Q.       Did you have anything -- so how did you

 10     structure your remarks for the briefing?

 11          A.       I had a basic -- I had a sense of the

 12     different issues that were presented throughout the

 13     report, the concerns and -- you know, the concerns that

 14     came up and those were the ones that we were both really

 15     prepared to talk about, I think.

 16          Q.       So what issues did you talk about during the

 17     briefing?

 18          A.       From what I recall, the general health of the

 19     department, the concerns that were raised by both junior

 20     and senior faculty along with the grad students.

 21          Q.       Did you discuss sexual harassment at all

 22     during the briefing?

 23          A.       Yes.

 24          Q.       How so?

 25          A.       That some concerns had come to our, you know,

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 11 of 36
2/19/2019                      Jamaal Ahmed Thomas                      Page: 52

  1     our attention that could potentially constitute some

  2     form of, you know, perhaps sexual harassment or other

  3     kind of sexual misconduct.

  4          Q.       Did you discuss sexual harassment with any

  5     more -- any specificity during your presentation?

  6                          MR. SALAZAR-AUSTIN:     Objection.

  7                          You can answer.

  8          A.       No, we did not.      Well, we did not discuss it

  9     with any more detail than was provided in the report.

 10          Q.       So other than what you just testified to, did

 11     you discuss sexual harassment in any more specificity?

 12                          MR. SALAZAR-AUSTIN:     Objection.

 13          A.       I don't recall.

 14          Q.       Did you discuss retaliation in your oral

 15     briefing?

 16                          MR. SALAZAR-AUSTIN:     Objection.

 17          A.       Yes.

 18          Q.       How did you discuss it?

 19          A.       In the context of what was shared with us,

 20     that people had the -- that there were people who had

 21     that concern around retaliation, and there were some

 22     people who reported experiencing it.

 23                          MS. HOWARD:    Let's mark this portion

 24     confidential.

 25                   (Confidential testimony on next page.)

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 12 of 36
2/19/2019                     Jamaal Ahmed Thomas                       Page: 60

  1     concerns about retaliation?

  2                         MR. SALAZAR-AUSTIN:      Objection.

  3          A.       No.

  4          Q.       Are you aware of Barbara Goren taking any

  5     actions to address Susan Byrne's concerns about

  6     retaliation?

  7                         MR. SALAZAR-AUSTIN:      Objection.

  8          A.       Not that I'm aware of.

  9          Q.       And the briefing meeting that you had after

 10     the climate review was done, who was present for that

 11     meeting?

 12          A.       From what I recall, Allegra, Pam, Ben, Lynn,

 13     Tamar, Harold.       That's the best that I can recall from

 14     memory.

 15          Q.       Was Stephanie Spangler there?

 16          A.       No.

 17          Q.       Amy Hungerford?

 18          A.       No.

 19          Q.       Valerie?

 20          A.       No.

 21          Q.       Carl Hashimoto?

 22          A.       No.

 23          Q.       John Mangan?

 24          A.       No.

 25          Q.       John Dovidio?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 13 of 36
2/19/2019                       Jamaal Ahmed Thomas                     Page: 62

  1     overall impressions about the -- our impressions about

  2     the overall health of the department, whether people --

  3     yeah, just our overall feelings about that.

  4          Q.       Were there any questions about the sexual

  5     harassment concerns that you discussed during your

  6     briefing?

  7          A.       I don't recall.

  8                          MR. SALAZAR-AUSTIN:      Objection.

  9          Q.       Were there any questions about the retaliation

 10     concerns that you discussed during your briefing?

 11                          MR. SALAZAR-AUSTIN:      Objection.

 12          A.       Yes.

 13          Q.       What were those questions?

 14          A.       Whether anything had been -- it was relating

 15     to confidentiality, whether anything had been shared

 16     with -- whether anything at all had been shared with any

 17     of the senior faculty, whether there was any sense that

 18     anyone knew exactly who did and didn't participate in

 19     the review.

 20          Q.       Did Sue Byrne's name come up during Professor

 21     Adorno's interview?

 22          A.       Yes.

 23          Q.       How so?

 24          A.       She discussed her in -- she discussed her in a

 25     number of different contexts.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 14 of 36
2/19/2019                     Jamaal Ahmed Thomas                       Page: 88

  1          Q.       Do you recall Professor Adorno stating that

  2     they had spoken to the majority of the graduate students

  3     who stated that they were not involved with the letter?

  4          A.       Yes.

  5          Q.       Do you recall Professor Adorno stating that

  6     the letter contained details that only a faculty member

  7     would know?

  8          A.       Yes.

  9          Q.       And on page 20, in the first full paragraph,

 10     going back to the same paragraph as before, but a

 11     different sentence, third full sentence, it reads:

 12     Professor González-Pérez said that Professor Adorno

 13     literally pointed a finger at Professor Byrne and

 14     Professor Poole at a faculty meeting and said, you

 15     caused this.

 16                   Do you see where I'm reading from?

 17          A.       I do.

 18          Q.       Were you present for Professor

 19     González-Pérez's interview where he stated this?

 20          A.       Yes.

 21          Q.       Did anyone else also testify that they saw

 22     Professor Adorno in fact do this?

 23          A.       Yes.

 24          Q.       Who else?

 25          A.       I know both Professors Byrne and Poole did

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 15 of 36
2/19/2019                     Jamaal Ahmed Thomas                       Page: 89

  1     mention that.

  2          Q.       Did Professors Byrne and Poole mention this

  3     without prompting or did you ask them?

  4          A.       I did not ask them.

  5          Q.       And in the sentence that I had asked you about

  6     earlier, where it reads, The two had a shouting match

  7     overheard by students and faculty, there is a footnote

  8     that states, In Professor Jackson's words, Professor

  9     Adorno went ballistic.

 10                   Do you see that footnote?

 11          A.       Yes.

 12          Q.       Again, was this something that Professor

 13     Jackson volunteered?

 14          A.       Yes.

 15          Q.       In what context did Professor Jackson

 16     volunteer this information?

 17          A.       During his interview when discussing the

 18     impact that the review has had on the work environment

 19     or just the department as a whole.

 20          Q.       And Professor Adorno, did she discuss what

 21     impact the review had on the working environment in the

 22     department or on the department as a whole?

 23          A.       Yes.

 24          Q.       And how did she discuss the impact of the

 25     review?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 16 of 36
2/19/2019                      Jamaal Ahmed Thomas                      Page: 102

  1          Q.       Were you aware of these issues prior to being

  2     appointed a fact-finder in the climate review?

  3          A.       No.

  4          Q.       When is the first time that you became aware

  5     of any of these issues?

  6                          MR. SALAZAR-AUSTIN:     Objection.      When you

  7     say "these issues" --

  8                          MS. HOWARD:   The issues he outlined just

  9     a minute ago.

 10          A.       When I was asked, around the time that I was

 11     asked to do the climate review.

 12          Q.       And that's also when you first saw the

 13     anonymous letter?

 14          A.       Yes.

 15          Q.       So in Exhibit 5 of the climate report, which

 16     is -- so it is a unique numbering system.            In the bottom

 17     left-hand corner, there are Bates Numbers.            So at Bates

 18     Number 3138, which is Exhibit 5 of the climate review

 19     report, I had a couple of questions, so let me know when

 20     you've gotten to that page.

 21                   So in Exhibit 5 of the climate review report,

 22     it's the last full paragraph of that first page, the

 23     email states, In addition to preserving confidentiality,

 24     the university has asked Senior Associate Dean of the

 25     Graduate School Pamela Schirmeister and Professor Anders

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 17 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 103

  1     Winroth to review academic decisions made during and

  2     after our review to make sure that they have not been

  3     influenced by considerations other than academic

  4     performance.

  5                   Do you see that?

  6          A.       Yes.

  7          Q.       So what was your understanding of how

  8     Professor Winroth and Associate Dean Schirmeister would

  9     actually review academic decisions?

 10          A.       I don't know.

 11          Q.       Did you have any discussions with

 12     Ms. Schirmeister regarding how this review would be

 13     undertaken?

 14          A.       No.

 15          Q.       How did you gain an understanding that --

 16     strike that.

 17                   Did you have any discussions with Professor

 18     Winroth about how this review would be undertaken?

 19          A.       No.

 20          Q.       And I notice in your discussion of meetings

 21     that you held about the climate review, you did not

 22     mention Professor Winroth.         Was he not involved

 23     subsequently after this email in discussions regarding

 24     the climate review?

 25          A.       Not that I'm aware of.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 18 of 36
2/19/2019                      Jamaal Ahmed Thomas                    Page: 104

  1          Q.       So did Allegra di Bonaventura take the role of

  2     reviewing academic decisions along with Pam Schirmeister

  3     then instead of Professor Winroth?

  4          A.       I don't recall.     I don't recall.

  5          Q.       Do you recall Professor Winroth being at any

  6     of the meetings that we discussed earlier?

  7          A.       No, he was not.

  8          Q.       And do you recall having any discussions with

  9     Professor Winroth about the climate review report?

 10          A.       No.

 11          Q.       Did you have any discussions with

 12     Ms. Schirmeister or Ms. di Bonaventura about specific

 13     academic decisions that needed to be reviewed?

 14          A.       No -- actually, not no.       I would say that I

 15     don't recall.

 16          Q.       So there is a possibility that you had

 17     discussions; you just can't recall if you did?

 18          A.       Yes.

 19          Q.       After conducting all of the interviews for the

 20     climate review, did you have any concerns about

 21     potential retaliation in any academic decision?

 22                          MR. SALAZAR-AUSTIN:     Objection.

 23          A.       Yes.

 24          Q.       What decisions?

 25          A.       I'm afraid I don't recall the specifics.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 19 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 110

  1     that RGE had not done anything to violate Yale's

  2     policies around sexual misconduct?

  3          A.       No, I do not.

  4          Q.       And did the topic of sexual harassment and RGE

  5     come up during your interview with Professor Valis?

  6          A.       I don't recall.

  7          Q.       How many interviews did you have with RGE for

  8     the climate report?

  9          A.       One.

 10          Q.       So why did you have six interviews with

 11     Professor Adorno?

 12          A.       She requested to -- there were two scenarios

 13     where she would either request an additional meeting

 14     or -- and there were some instances in which she wanted

 15     to meet for a longer period of time than we had in our

 16     schedules.      We needed to split up the meeting.

 17          Q.       Did Kate Stith accompany Professor Adorno to

 18     all six interviews?

 19          A.       Yes.

 20          Q.       Did she tape all six interviews?

 21          A.       I don't recall.

 22          Q.       Did anyone else tape interviews?

 23          A.       No.

 24          Q.       Kate Stith taped Professor Valis's interview;

 25     correct?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 20 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 111

  1          A.       Yes.

  2          Q.       And Kate Stith also taped Professor RGE's

  3     interview; is that correct?

  4          A.       Yes.

  5          Q.       Were you concerned about confidentiality with

  6     Kate Stith taping your interviews for the climate

  7     report?

  8          A.       Yes.

  9          Q.       Did you discuss that concern with Professor

 10     Stith?

 11          A.       Yes.

 12          Q.       Can you describe that conversation?

 13          A.       I don't recall the specifics of that

 14     conversation.

 15          Q.       Do you recall the general of the conversation?

 16          A.       From what I recall, I shared -- we shared our

 17     concerns and she shared her perspective on the matter.

 18          Q.       What was her perspective on the matter that

 19     she shared?

 20          A.       That she felt -- I mean, essentially she felt

 21     that it was appropriate, that it was an appropriate step

 22     to take just given the -- yeah, given the circumstances,

 23     that it was appropriate.

 24          Q.       Did you have any conversations with Professor

 25     Stith about whether she -- strike that -- who would

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 21 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 112

  1     maintain possession of these tapes?

  2          A.       I don't recall.

  3          Q.       Do you recall ever being concerned about who

  4     would maintain possession of these tapes?

  5          A.       Yes.

  6          Q.       Did you have any conversations with Professor

  7     Stith about -- strike that.

  8                   Did you have any conversations with anyone

  9     else about your concerns regarding these interviews

 10     being taped?

 11          A.       Yes.

 12          Q.       Who?

 13          A.       We consulted with Harold.

 14          Q.       After the first interview where it was taped?

 15          A.       Yes -- actually, I don't recall specifically.

 16     I don't recall.

 17          Q.       Do you recall knowing that the interviews were

 18     going to be taped before the interviews took place?

 19          A.       Yes -- no, no, no.      I did not know that.      I

 20     knew that like as it happened, that's when I found out.

 21          Q.       So then it's reasonable that you consulted

 22     with somebody after the interview?

 23          A.       Yes.

 24          Q.       Unless you recall cutting short an interview.

 25          A.       I don't recall.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 22 of 36
2/19/2019                        Jamaal Ahmed Thomas                  Page: 114

  1           Q.       On page 34 of the climate review, Exhibit 14,

  2     under the header Professor Gonzaléz Echevarría's

  3     behavior towards women, the first sentence reads:             All

  4     the junior faculty are aware that Professor Gonzaléz

  5     Echevarría makes some students uncomfortable by

  6     frequently commenting on women's attractiveness,

  7     clothing and physical appearance and by touching or

  8     kissing women.

  9                    Do you see that?

 10           A.       Uh-huh.

 11           Q.       There is a footnote to that sentence, Footnote

 12     181, and it states, Professor Byrne has experienced this

 13     kind of attention from Professor Gonzaléz Echevarría,

 14     but she did not report feeling threatened or feeling

 15     that her professional relationship with Professor

 16     Gonzaléz Echevarría had been affected by his behavior.

 17                    Do you see that?

 18           A.       I do.

 19           Q.       So is this something that multiple people

 20     reported other than Professor Byrne?

 21           A.       I don't recall actually.

 22           Q.       Well, the only attribution --

 23           A.       Well, yeah, given the way this was written,

 24     no.

 25           Q.       The only attribution is Professor Byrne?

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 23 of 36
2/19/2019                      Jamaal Ahmed Thomas                    Page: 118

  1          Q.       Yes, please.

  2          A.       No, they are not.

  3          Q.       Okay.

  4                           (Exhibit 95, Handwritten notes, Bates

  5                          Numbers BYRNE017206 through 17227, marked

  6                          for identification.)

  7     BY MS. HOWARD:

  8          Q.       I'm handing you what's been marked Plaintiff's

  9     Exhibit 95 and take a minute to flip through just to

 10     make sure none of the pages contain your handwriting,

 11     but the question is the same, whether these are your

 12     handwritten notes.

 13          A.       They are.

 14          Q.       Okay.    And are these your handwritten notes

 15     from the climate report -- climate review report --

 16     strike that.

 17                   Are these your handwritten notes from the

 18     climate review interviews that you took?

 19          A.       Yes.

 20          Q.       So it looks like the entirety of these notes

 21     are from your interview with Professor Byrne, but if you

 22     could flip through and just confirm that, that would be

 23     helpful.

 24          A.       Yes, these are.

 25          Q.       So can you show me where or how you indicated

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 24 of 36
2/19/2019                     Jamaal Ahmed Thomas                      Page: 119

  1     whether the entirety or a portion of Professor Byrne's

  2     interview was to remain confidential?           And please take a

  3     few minutes to read it through.

  4          A.       Okay.

  5                                   (Pause.)

  6          A.       Yeah, I'm not seeing anything specifically

  7     that indicates it.

  8          Q.       Is there anything in your notes that indicates

  9     that Professor Byrne consented for her name to be -- for

 10     her to be attributed to specific comments or specific

 11     statements?

 12          A.       There is not.

 13          Q.       So if you turn to Bates Number 17215, there is

 14     a redaction, Student 12, and there is text underneath

 15     there that continues onto the next page, at the top of

 16     the next page.

 17                   Can you read that text?       It looks like it

 18     starts, The grad student with the something --

 19          A.       With the lengthy emails.

 20          Q.       Okay.   So right underneath that sentence, if

 21     you could read into the record what you have written?

 22          A.       Sure.   It's, Does his sexual -- and it's

 23     supposed to be kind of shorthand for intimacy thing.

 24     RGE got behind her and grabbed her hair, open parens,

 25     lift it up in a demeaning way, close parens.             Never let

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 25 of 36
2/19/2019                        Jamaal Ahmed Thomas                  Page: 120

  1     him behind her after.         And Miller retiring from being

  2     dean.      Party happened -- it's the party which RGE was

  3     interim dean which is the time in which that happened.

  4     He did an air kiss thing.          RGE does two typically.      At

  5     this party, kisses directly on mouth, found it really

  6     insulting, felt horrified.          Then makes inappropriate

  7     comments.       Hip injury, asked about how that was going,

  8     said it was fine, can't wait to get -- and then -- ah,

  9     okay, sorry.       Then the line below that is saw him do the

 10     same hair thing to grad student during talk, talk at

 11     the -- it says something American Society of New York.

 12     Then she makes a specific reference to a student.             And

 13     it says, says pretty, that's what that's supposed to

 14     say, says pretty.         And then below that, distracting to

 15     look at in class.

 16                    The following page is, Said nothing to RGE/RA,

 17     didn't want to jeopardize her possibility for tenure.

 18     During second year, would go out to dinners with KP and

 19     RA.    RA would say vague things regarding RGE's behavior.

 20           Q.       The next line right under that, it says

 21     something about Anibal with a question mark.

 22           A.       I apologize, I didn't know you wanted me to

 23     continue that.

 24           Q.       No, no.    I just want to know what that line

 25     is.

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 26 of 36
2/19/2019                      Jamaal Ahmed Thomas                    Page: 121

  1          A.       It says, War with Anibal, question mark.

  2          Q.       Does that indicate a question that you asked

  3     Professor Byrne?

  4          A.       I don't recall.      Yeah, I don't recall.

  5          Q.       So it sounds like that second page where your

  6     notes say that Professor Byrne did not say anything to

  7     RGE RA because she did not want to jeopardize her

  8     possibility for tenure, that she is expressing concern

  9     about retaliation; is that a fair reading of your notes?

 10          A.       Yes.

 11                          MR. SALAZAR-AUSTIN:     Objection.

 12          Q.       Did you report this concern that Professor

 13     Byrne expressed to Dean Schirmeister?

 14          A.       I don't recall.

 15          Q.       Would you recall if you had reported this

 16     concern to Dean Schirmeister?

 17          A.       I would not.

 18          Q.       Do you recall if you reported this concern

 19     that Professor Byrne expressed to Ms. di Bonaventura?

 20          A.       No, I don't.    I don't recall.

 21          Q.       Did you report this concern that Professor

 22     Byrne expressed to anybody?

 23          A.       I don't recall.

 24          Q.       Did you do anything after Sue Byrne expressed

 25     this concern, in terms of actions to follow up on this?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 27 of 36
2/19/2019                      Jamaal Ahmed Thomas                    Page: 125

  1     retaliation to Dean Schirmeister?

  2          A.       No -- well, can you clarify "concerns about

  3     retaliation"?        Just general concerns or specific

  4     concerns from specific individuals?

  5          Q.       Let's start with general concerns.

  6          A.       Yes.

  7          Q.       And did you convey specific concerns from

  8     specific individuals about retaliation to Dean

  9     Schirmeister?

 10          A.       No.

 11          Q.       Why did you only convey general concerns to

 12     Dean Schirmeister?

 13          A.       Because we didn't -- I didn't mention -- I

 14     guess when we go through these kinds of processes in

 15     general, unless someone specifically asks me to do

 16     something to take an affirmative action in terms of, you

 17     know, having a conversation or something along those

 18     lines, I don't -- I wouldn't identify who I spoke to to

 19     Dean Schirmeister, unless someone said, I need you to do

 20     X, Y, Z for me, you know.

 21          Q.       So how would someone know that they are

 22     supposed to ask you to talk to Dean Schirmeister?

 23          A.       Well, they can contact -- I mean, they can

 24     contact her on their own.         It's a separate part of

 25     the -- it was a separate part of the process entirely.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 28 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 141

  1      (Exhibit 97, Emails, Bates Numbers BYRNE004827 through

  2                    4828, marked for identification.)

  3     BY MS. HOWARD:

  4          Q.       I'm handing you what has been marked

  5     Plaintiff's Exhibit 97.         Take a moment to look at it and

  6     let me know -- actually, strike that.

  7                   Before we start there, I just want to make

  8     sure, you remember that you are under oath, the same

  9     oath as you took earlier?

 10          A.       Yes, I do.

 11          Q.       So just take a moment to look through

 12     Exhibit 97 and let me know when you're done.

 13                                  (Pause.)

 14          A.       Yes.

 15          Q.       Okay.   So this was a series of emails that

 16     were produced by the defendants.          I'm assuming --

 17     actually, strike that.

 18                   Have you seen this document before?

 19          A.       No, I've not.

 20          Q.       And this is an email from Kate Stith to Rolena

 21     Adorno on May 6, 2015.

 22                   So in that email, which is the one right on

 23     top from Kate Stith to Rolena Adorno, it reads, in the

 24     second full paragraph:        On RG, in response to their

 25     questions probably, you will advise of only two

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 29 of 36
2/19/2019                     Jamaal Ahmed Thomas                       Page: 142

  1     complaints you have heard of:          1, being informed some

  2     years ago that AG told university of a graduate student

  3     matter and you have no idea how or if university

  4     followed up with graduate student or with Roberto or,

  5     more generally, whether true; 2, EB (and MM?) telling

  6     you of allegation of Virginia and informal resolution,

  7     and have no idea if true or whether letter given as

  8     planned; advise of situation with V at that time.

  9                   Do you see where I'm reading from?

 10          A.       I do.

 11          Q.       Did Professor Adorno provide information on

 12     either of these complaints as outlined in this email

 13     from Professor Stith?

 14          A.       I don't recall.

 15          Q.       By May 6th, had you already interviewed

 16     Professor RGE?

 17          A.       I believe that I had.

 18          Q.       Because it appears from this email from Kate

 19     Stith to Rolena Adorno, they are planning how she should

 20     respond to questions about prior complaints.

 21                   Is that a fair reading of this email?

 22                         MR. SALAZAR-AUSTIN:      Objection.      I mean,

 23     just for the record, you are asking him to say what's a

 24     fair reading of an email that he didn't author.

 25                         MS. HOWARD:    I asked him the question.        I

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 30 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 143

  1     can ask him.

  2          Q.       Do you understand my question?

  3          A.       I do.

  4                         MR. SALAZAR-AUSTIN:      I don't think it's

  5     an appropriate question.

  6                         MS. HOWARD:    That's fine.

  7          A.       I do think that's what the email says, yes.

  8          Q.       And as Kate Stith is the only individual that

  9     was present at RGE's deposition -- strike that.

 10                   As Kate Stith is the only individual present

 11     at RGE's interview, she would be the only individual

 12     between herself and Professor Adorno who would be aware

 13     of any potential questions of prior complaints?

 14                         MR. SALAZAR-AUSTIN:      Objection.

 15          Q.       Strike that.    Let me ask a different question.

 16                   Was Professor Adorno present at RGE's

 17     interview?

 18          A.       No.

 19          Q.       Kate Stith was present at RGE's interview; is

 20     that correct?

 21          A.       Yes, it is.

 22          Q.       And so between the two of those individuals,

 23     only Kate Stith would know if there would be questions,

 24     potential questions on prior complaints; is that

 25     correct?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 31 of 36
2/19/2019                      Jamaal Ahmed Thomas                    Page: 144

  1                          MR. SALAZAR-AUSTIN:     Objection.

  2          A.       No, actually.      No.

  3          Q.       Why?

  4          A.       Because I don't think that -- I don't think

  5     that her presence at the conversation with RGE would

  6     give her a sense as to the specific questions that we

  7     would then -- I'm just trying to think of the question.

  8     I don't think it would give her the specific -- I don't

  9     think that her presence at that meeting gives her the

 10     specific questions about prior complaints.            I would say

 11     that I guess.

 12          Q.       And her presence at RGE's interview would not

 13     give her any information -- any inkling that there would

 14     be questions about prior complaints of sexual

 15     harassment?

 16                          MR. SALAZAR-AUSTIN:     Objection.

 17                          Go ahead.

 18          A.       I couldn't say.

 19          Q.       But RGE's interview did cover sexual

 20     harassment -- strike that.

 21                   Did RGE's interview cover the topic of sexual

 22     harassment?

 23          A.       Yes.

 24                          MR. SALAZAR-AUSTIN:     Objection.

 25          Q.       Sexual harassment concerns, again, regarding

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 32 of 36
2/19/2019                     Jamaal Ahmed Thomas                      Page: 145

  1     RGE; correct?

  2                         MR. SALAZAR-AUSTIN:      Objection.

  3          Q.       So to be clear, RGE's interview covered sexual

  4     harassment allegations involving him; correct?

  5                         MR. SALAZAR-AUSTIN:      Objection.

  6          A.       No.

  7          Q.       Did RGE's interview cover sexual harassment

  8     concerns involving him?

  9                         MR. SALAZAR-AUSTIN:      Objection.

 10          A.       No.

 11          Q.       Did RGE's interview cover sexual misconduct

 12     concerns involving him?

 13                         MR. SALAZAR-AUSTIN:      Objection.

 14          A.       Can you give me a better understanding of what

 15     you mean by involve in this context?

 16          Q.       Let me ask a better question.        Did RGE's

 17     interview -- strike that.

 18                   How did RGE's interview cover the topic of

 19     sexual harassment?

 20                         MR. SALAZAR-AUSTIN:      Objection.

 21          A.       He spoke about the concerns that were -- that

 22     he believed were there, you know, amongst the rumor mill

 23     relating to his behavior, and he denied doing anything

 24     inappropriate, so it came up in that context.

 25          Q.       So RGE brought up the topic of concerns

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 33 of 36
2/19/2019                     Jamaal Ahmed Thomas                     Page: 146

  1     regarding his behavior?

  2          A.       Yes.

  3          Q.       Did you ask any follow-up questions?

  4          A.       Yes.

  5          Q.       Did Barbara Goren ask any follow-up questions?

  6          A.       Yes.

  7          Q.       Do you remember any of the follow-up questions

  8     you asked RGE?

  9          A.       I do not.

 10          Q.       Do you remember any of the follow-up questions

 11     Barbara Goren asked RGE?

 12          A.       No.

 13          Q.       Did you take notes during your conversation

 14     with RGE?

 15          A.       Yes.

 16          Q.       Handwritten notes?

 17          A.       Yes.

 18          Q.       Similar to Exhibit 95?      Similar in style.

 19          A.       Yes.

 20          Q.       Did you ask any follow-up questions about any

 21     specific allegations regarding RGE's behavior during his

 22     interview?

 23          A.       I don't recall.

 24          Q.       Did you have any conversations with RGE about

 25     specific allegations regarding his behavior?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 34 of 36
2/19/2019                     Jamaal Ahmed Thomas                      Page: 147

  1          A.       Not ones that I started.       I didn't, yeah.

  2          Q.       But ones that RGE started?

  3          A.       About -- yes.

  4          Q.       Which specific allegations?

  5          A.       About concerns, what I recall is he did

  6     indicate concerns relating to some of the comments that

  7     were made in the letter, the anonymous letter from early

  8     March of 2015 about the nature of his interactions with

  9     students and suggestive comments and how he treated --

 10     you know, how he treated the support staff.

 11          Q.       And so given that RGE talked about specific

 12     allegations regarding his behavior during his interview,

 13     could that give Professor Stith any inkling that there

 14     would be questions -- that the topic of RGE's prior

 15     behavior would be covered at all during Professor

 16     Adorno's interview?

 17                         MR. SALAZAR-AUSTIN:      Objection.

 18          A.       I couldn't say.     Possibly.

 19                 (Confidential testimony on next page.)

 20

 21

 22

 23

 24

 25

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 35 of 36
2/19/2019                       Jamaal Ahmed Thomas                   Page: 152

  1           A.       No.

  2           Q.       But after the climate review, you did contact

  3     some of the individuals whose names came up during the

  4     climate review; is that correct?

  5           A.       Yes.

  6           Q.       And how did you come up with the idea to

  7     contact these individuals?

  8           A.       I was informed that -- sorry.        I was informed

  9     that -- I was basically instructed to do so essentially.

 10           Q.       Who instructed you to do so?

 11           A.       General counsel.

 12                            (Exhibit 98, Emails, Bates Numbers

 13                           BYRNE018817 through 18818, marked for

 14                           identification.)

 15     BY MS. HOWARD:

 16           Q.       I'm handing you what has been marked

 17     Plaintiff's Exhibit 98.          Take a moment to look through

 18     it.    Let me know when you're done.

 19                                    (Pause.)

 20           A.       I'm done.

 21           Q.       And so Exhibit 98, towards the bottom of the

 22     first page, is an email from yourself to a redacted

 23     named individual where you say, I'm writing to follow up

 24     with you regarding some of the concerns that you had

 25     about Professor Gonzaléz Echevarría's behavior.

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-161 Filed 05/15/19 Page 36 of 36
2/19/2019                    Jamaal Ahmed Thomas                      Page: 169

  1                       C E R T I F I C A T E

  2     STATE OF CONNECTICUT

  3               I, SANDRA SEMEVOLOS, a Registered Merit
        Reporter and Notary Public within and for the State of
  4     Connecticut, do hereby certify that I reported the
        deposition of JAMAAL AHMED THOMAS on FEBRUARY 19, 2019,
  5     at the offices of MADSEN, PRESTLEY & PARENTEAU, LLC, 402
        Asylum Street, Hartford, Connecticut 06103.
  6
                  I further certify that the above-named
  7     deponent was by me first duly sworn to testify to the
        truth, the whole truth and nothing but the truth
  8     concerning his knowledge in the matter of the case of
        SUSAN BYRNE, vs. YALE UNIVERSITY, INC., now pending in
  9     the UNITED STATES DISTRICT COURT, for the DISTRICT OF
        CONNECTICUT.
 10
                  I further certify that the within testimony
 11     was taken by me stenographically and reduced to
        typewritten form under my direction by means of COMPUTER
 12     ASSISTED TRANSCRIPTION; and I further certify that said
        deposition is a true record of the testimony given by
 13     said witness.

 14               I further certify that I am neither counsel
        for, related to, nor employed by any of the parties to
 15     the action in which this deposition was taken; and
        further, that I am not a relative or employee of any
 16     attorney or counsel employed by the parties hereto, nor
        financially or otherwise interested in the outcome of
 17     the action.

 18
                    WITNESS my hand this 1st day of March, 2019.
 19

 20

 21

 22     ___________________________________________
        Sandra Semevolos, RMR, CRR, CRC, CSR #74
 23     Notary Public
        My Commission Expires: September 30, 2020
 24

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
